DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the flow rate of the air to be supplied to the reformer” in lines 11-12, which should be amended to instead recite --[[the]] a flow rate of the air to be supplied to the reformer-- for proper antecedent basis, as the claim fails to previously introduce “a flow rate of the air to be supplied to the reformer.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “stop instruction member” in claims 1-11 and “control unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control process in which the fuel injection valve is closed” in lines 23-24. Claim 1 previously recites “a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened” in lines 19-21. Specifically, it is unclear whether the “control process” introduced by lines 23-24 of claim 1 are intended to be the same as or different from the “control process” introduced by lines 19-21 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-11 are dependent from claim 1, such that claims 2-11 also include the indefinite subject matter recited by claim 1, such that claims 2-11 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 recites “wherein the second controller executes the control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed, after the first controller executes the control process” in lines 1-4. Claim 2 is dependent from claim 1, and claim 1 recites each of “a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened” in lines 19-21 and “a second controller configured to execute a control process in which the fuel injection valve is closed” in lines 23-24. Firstly, it is unclear whether “the control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed” in lines 2-4 of claim 2 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1, especially since neither claim previously introduces “a control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed.” Next, it is unclear whether the “control process” in line 4 of claim 2 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 1-4 of claim 2. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 3 and 4 are dependent from claim 2, such that claims 3 and 4 also include the indefinite subject matter recited by claim 2, such that claims 3 and 4 are also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim 3 recites “wherein the control unit includes a third controller configured to execute a control process in which the fuel supply valve and the second throttle valve are controlled such that amounts of fuel and air to be supplied to the reformer are reduced, when the stop instruction member gives the instruction of the stop of the engine, before each of the first controller and the second controller executes the corresponding control process” in lines 3-7. Claim 3 is dependent from claim 1 via claim 2. Firstly, it is unclear whether the “control process” introduced by lines 3-5 of claim 3 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 1-4 of claim 2 and/or the “control process” of line 4 of claim 2. Next, it is unclear whether the “corresponding control process” in lines 6-7 of claim 3 is/are intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 1-4 of claim 2 and/or the “control process” of line 4 of claim 2 and/or the “control process” of lines 3-5 of claim 3. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 3 also recites “wherein the first controller executes the control process in which the fuel supply valve is closed and the second throttle valve is opened when the temperature of the reformer detected by the temperature detector is equal to or lower than a predetermined temperature, after the third controller executes the control process” in lines 8-11. Firstly, it is unclear whether “the control process in which the fuel supply valve is closed and the second throttle valve is opened” in lines 8-9 of claim 3 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-4 of claim 2 and/or the “control process” of lines 3-5 of claim 3, especially since none of the claims previously introduces “a control process in which the fuel supply valve is closed and the second throttle valve is opened.” Next, it is unclear whether the “control process” in line 11 of claim 3 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 1-4 of claim 2 and/or the “control process” of line 4 of claim 2 and/or the “control process” of lines 3-5 of claim 3 and/or the “control process” of lines 8-9 of claim 3. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 3 also recites “wherein the second controller executes the control process in which the fuel injection valve and the first throttle valve are closed and the second throttle valve is closed, after the first controller executes the control process” in lines 12-14. Firstly, it is unclear whether “the control process in which the fuel injection valve and the first throttle valve are closed and the second throttle valve is closed” in lines 12-13 of claim 3 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-4 of claim 2 and/or the “control process” of lines 3-5 of claim 3 and/or the “control process” of lines 8-9 of claim 3, especially since none of the claims previously introduces “a control process in which the fuel injection valve and the first throttle valve are closed and the second throttle valve is closed.” Next, it is unclear whether the “control process” in line 14 of claim 3 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 1-4 of claim 2 and/or the “control process” of line 4 of claim 2 and/or the “control process” of lines 3-5 of claim 3 and/or the “control process” of lines 8-9 of claim 3 and/or the “control process” of lines 12-13 of claim 3. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 4 is dependent from claim 3, such that claim 4 also includes the indefinite subject matter recited by claim 3, such that claim 4 is also rejected for at least the same reasons that claim 3 is rejected, as discussed in detail directly above with respect to claim 3.

Claim 5 recites “wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, after the stop instruction member gives the instruction of the stop of the engine” in lines 1-4 and “wherein the first controller executes the control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened, after the second controller executes the control process” in lines 4-7. Claim 5 is dependent from claim 1, and claim 1 recites each of “a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened” in lines 19-21 and “a second controller configured to execute a control process in which the fuel injection valve is closed” in lines 23-24. Firstly, it is unclear whether “the control process in which the fuel injection valve and the fuel supply valve are closed” in lines 2-3 of claim 5 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1, especially since neither claim previously introduces “a control process in which the fuel injection valve and the fuel supply valve are closed.” Next, it is unclear whether “control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened” in lines 5-6 of claim 5 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5, especially since neither claim previously introduces “a control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened.” Additionally, it is unclear whether the “control process” in line 7 of claim 5 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” in lines 5-6 of claim 5. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 6 and 7 are dependent from claim 5, such that claims 6 and 7 also include the indefinite subject matter recited by claim 5, such that claims 6 and 7 are also rejected for at least the same reasons that claim 5 is rejected, as discussed in detail directly above with respect to claim 5.

Claim 6 also recites “wherein the first controller executes the control process in which the first throttle valve and the second throttle valve are opened and the motor is controlled such that the engine is cranked by a predetermined number of rotations, after the second controller executes the control process” in lines 3-5. Claim 6 is dependent from claim 1 via claim 5. Firstly, it is unclear whether “the control process in which the fuel injection valve and the first throttle valve are closed and the second throttle valve is closed” in lines 3-5 of claim 6 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5, especially since none of the claims previously introduces “a control process in which the first throttle valve and the second throttle valve are opened and the motor is controlled such that the engine is cranked by a predetermined number of rotations.” Next, it is unclear whether the “control process” in line 5 of claim 6 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5 and/or the “control process” of lines 3-5 of claim 6. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 7 is dependent from claim 6, such that claim 7 also includes the indefinite subject matter recited by claim 6, such that claim 7 is also rejected for at least the same reasons that claim 6 is rejected, as discussed in detail directly above with respect to claim 6.

Claim 7 recites “wherein the control unit includes a third controller configured to execute a control process in which the fuel supply valve and the second throttle valve are controlled such that amounts of fuel and air to be supplied to the reformer are reduced, when the stop instruction member gives the instruction of the stop of the engine, before each of the second controller and the first controller executes the corresponding control process” in lines 3-7. Claim 7 is dependent from claim 1 via claims 5 and 6. Firstly, it is unclear whether the “control process” introduced by lines 3-5 of claim 7 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5 and/or the “control process” of lines 3-5 of claim 6 and/or line 5 of claim 6. Next, it is unclear whether the “corresponding control process” in lines 6-7 of claim 7 is/are intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5 and/or the “control process” of lines 3-5 of claim 6 and/or the “control process” of line 5 of claim 6 and/or the “control process” of lines 3-5 of claim 7. Thus, there appears to be improper antecedent basis for the limitations in the claim. 
Claim 7 also recites “wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed when the temperature of the reformer detected by the temperature detector is equal to or lower than a predetermined temperature, after the third controller executes the control process” in lines 8-11. Firstly, it is unclear whether “the control process in which the fuel injection valve and the fuel supply valve are closed” in lines 8-9 of claim 7 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5 and/or the “control process” of lines 3-5 of claim 6 and/or the “control process” of line 5 of claim 6 and/or the “control process” of lines 3-5 of claim 7, especially since none of the claims previously introduces “a control process in which the fuel injection valve and the fuel supply valve are closed.” Next, it is unclear whether the “control process” in line 11 of claim 7 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 5 and/or the “control process” of lines 5-6 of claim 5 and/or the “control process” of lines 3-5 of claim 6 and/or the “control process” of line 5 of claim 6 and/or the “control process” of lines 3-5 of claim 7 and/or the “control process” of lines 8-9 of claim 7. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 8 recites “wherein the first controller executes the control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened, after the stop instruction member gives the instruction of the stop of the engine” in lines 1-4. Claim 8 is dependent from claim 1, and claim 1 recites each of “a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened” in lines 19-21 and “a second controller configured to execute a control process in which the fuel injection valve is closed” in lines 23-24. Specifically, it is unclear whether “the control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened” in lines 2-4 of claim 8 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1, especially since neither claim previously introduces “a control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 8 also recites “wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, after the first controller executes the control process” in lines 4-6. Firstly, it is unclear whether “the control process in which the fuel injection valve and the fuel supply valve are closed” in lines 5-6 of claim 8 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8, especially since neither claim previously introduces “a control process in which the fuel injection valve and the fuel supply valve are closed” Next, it is unclear whether the “control process” in line 6 of claim 8 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 9 and 10 are dependent from claim 8, such that claims 9 and 10 also include the indefinite subject matter recited by claim 8, such that claims 9 and 10 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

Claim 9 recites “wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, the stop valve is then closed, and the first throttle valve is also opened” in lines 2-4. Claim 9 is dependent from claim 1 via claim 8. Specifically, it is unclear whether “the control process in which the fuel injection valve and the fuel supply valve are closed, the stop valve is then closed, and the first throttle valve is also opened” in lines 2-4 of claim 9 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8 and/or the “control process” of line 6 of claim 8, especially since none of the claims previously introduces “a control process in which the fuel injection valve and the fuel supply valve are closed, the stop valve is then closed, and the first throttle valve is also opened.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 10 recites “wherein the control unit includes a third controller configured to execute a control process in which the fuel supply valve and the second throttle valve are controlled such that amounts of fuel and air to be supplied to the reformer are reduced, when the stop instruction member gives the instruction of the stop of the engine, before each of the first controller and the second controller executes the corresponding control processes” in lines 2-7. Claim 10 is dependent from claim 1 via claim 8. Firstly, it is unclear whether the “control process” introduced by lines 3-5 of claim 10 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8 and/or the “control process” of line 6 of claim 8. Next, it is unclear whether the “corresponding control process” in lines 6-7 of claim 10 is/are intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8 and/or the “control process” of line 6 of claim 8 and/or the “control process” of lines 3-5 of claim 10. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 10 also recites “wherein the first controller executes the control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened when the temperature of the reformer detected by the temperature detector is equal to or lower than a predetermined temperature, after the third controller executes the control process” in lines 7-11. Firstly, it is unclear whether “the control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened” in lines 8-9 of claim 10 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8 and/or the “control process” of line 6 of claim 8 and/or the “control process” of lines 3-5 of claim 10 and/or the “control process” of lines 6-7 of claim 10, especially since none of the claims previously introduces “a control process in which the first throttle valve and the second throttle valve are closed and the fuel supply valve is opened.” Next, it is unclear whether the “control process” in line 11 of claim 10 is intended to be the same as or different from the “control process” of lines 19-21 of claim 1 and/or the “control process” of lines 23-24 of claim 1 and/or the “control process” of lines 2-3 of claim 8 and/or the “control process” of lines 5-6 of claim 8 and/or the “control process” of line 6 of claim 8 and/or the “control process” of lines 3-5 of claim 10 and/or the “control process” of lines 6-7 of claim 10 and/or the “control process” of lines 8-9 of claim 10. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim limitations “first controller” in claims 1-11, “second controller” in claims 1-11, and “third controller” in claims 3, 4, 7 and 10 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “controller” in each of the “first controller” in claims 1-11, the “second controller” in claims 1-11, and the “third controller” in claims 3, 4, 7 and 10 appears to be nothing more than a substitute for a respective one of “first control means,” “second control means,” and “third control means,” especially as the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s), and fails to clearly link the structure, material, or acts to the claimed function(s), with respect to each of the “first controller” in claims 1-11, the “second controller” in claims 1-11, and the “third controller” in claims 3, 4, 7 and 10.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Also, because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s), and because the written description fails to clearly link the structure, material, or acts to the claimed function(s), with respect to each of the “first controller” in claims 1-11, the “second controller” in claims 1-11, and the “third controller” in claims 3, 4, 7 and 10, it is understood that claims 1-11 would be indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph in the case where the “first controller” in claims 1-11, the “second controller” in claims 1-11, and the “third controller” should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0075451 to Inuzuka et al. (hereinafter: “Inuzuka”).
With respect to claim 1, Inuzuka teaches an engine system (apparent from at least Fig. 1) comprising: an engine (11); an intake passage (12) through which air to be supplied to the engine flows (apparent from at least Figs. 1 & 5 in view of at least ¶ 0024); a fuel injection valve (21) configured to inject a fuel toward the engine (apparent from at least Figs. 1 & 5 in view of at least ¶ 0025); a first throttle valve (16) disposed in the intake passage and configured to control a flow rate of the air to be supplied to the engine (apparent from at least Figs. 1 & 5 in view of at least ¶ 0024); a reformer (36) that has a catalyst for cracking the fuel into hydrogen and configured to reform the fuel to generate reformed gas containing hydrogen (apparent from at least Figs. 1 & 5 in view of at least ¶ 0029 & 0031); an air flow passage [for example, as depicted by at least Fig. 1, an apparent first portion of an EGR pipe 32, which is definable between a connection point between the EGR pipe 32 and an exhaust pipe 23 and a first end of an EGR valve 34 facing away from an EGR cooler 33, is understood to be the same as an “air flow passage”] through which air to be supplied to the reformer flows (apparent from at least Figs. 1 & 5 in view of at least ¶ 0028-0029, 0031 & 0048); a fuel supply valve (35) configured to supply the fuel to the reformer (apparent from at least Figs. 1 & 5 in view of at least ¶ 0029 & 0031); a second throttle valve (34) disposed in the air flow passage and configured to control the flow rate of the air to be supplied to the reformer (apparent from at least Figs. 1 & 5 in view of at least ¶ 0028 & 0031); a reformed gas flow passage [for example, as depicted by at least Fig. 1, an apparent second portion of an EGR pipe 32, which is definable between the first end of the EGR valve 34 and a connection point between the EGR pipe 32 and the air-intake pipe 12, is understood to be the same as an “air flow passage”] through which the reformed gas generated by the reformer flows toward the engine (apparent from at least Figs. 1 & 5 in view of at least ¶ 0029 & 0031); a stop instruction member configured to give an instruction of a stop of the engine [as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030, 0033-0034 & 0054-0057, an electronic control unit (ECU) 37, as designed (and without modification), is capable of performing functions to instruct a fuel cut of the engine 11 (e.g., “give an instruction of a stop of the engine”), such that it is understood that the ECU 37 includes structure and function that is the same as (or is otherwise equivalent to) a “stop instruction member”]; and a control unit configured to control the fuel injection valve, the first throttle valve, the fuel supply valve, and the second throttle valve [as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030-0031, 0057 & 0073, the ECU 37, as designed (and without modification), is capable of performing functions to control each of the main fuel injection valve 21, the throttle valve 16, the fuel reform injection valve 35, and the EGR valve 34, such that it is understood that the ECU 37 includes structure and function that is the same as (or is otherwise equivalent to) a “control unit”], wherein, the control unit includes: a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030 & 0054-0058, the ECU 37, as designed (and without modification), is capable of performing functions to control a closed position of the fuel reform injection valve 35 and an opened position of the EGR valve 34, at times including after the fuel cut of the engine 11 is instructed, such that it is understood that the ECU 37 includes structure and function that is the same as (or is otherwise equivalent to) a “first controller”; because the fuel supply valve is closed [and] the second throttle valve is opened and the fuel supply valve is opened [and] the second throttle valve is closed are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and a second controller configured to execute a control process in which the fuel injection valve is closed, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030 & 0054-0057, the ECU 37, as designed (and without modification), is capable of performing functions to control a closed position of the main fuel injection valve 21 at times including after the fuel cut of the engine 11 is instructed, such that it is understood that the ECU 37 includes structure and function that is the same as (or is otherwise equivalent to) a “second controller”].

With respect to claim 2, Inuzuka teaches the engine system according to claim 1, wherein the second controller executes the control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed, after the first controller executes the control process [for example, as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030, 0054-0058 & 0073, the ECU 37, as designed (and without modification), is capable of performing functions to control the closed position of the main fuel injection valve 21, a closed position of the throttle valve 16, and a closed position of the EGR valve 34, at times including after the fuel cut of the engine 11 is instructed the main fuel injection valve 21, and to control the closed position of the fuel reform injection valve 35, an opened position of the throttle valve 16, and a closed position of the EGR valve 34, at times including after the control of the fuel reform injection valve 35 and the EGR valve 34 to the respective closed and opened positions].

With respect to claim 5, Inuzuka teaches the engine system according to claim 1, wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, after the stop instruction member gives the instruction of the stop of the engine, wherein the first controller executes the control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened, after the second controller executes the control process [for example, as depicted by at least Figs. 1, 5 & 6 and as discussed by at least ¶ 0030 & 0054-0058, the ECU 37, as designed (and without modification), is capable of performing functions to control the closed position of the main fuel injection valve 21 and the closed position of the fuel reform injection valve 35, at times including after the fuel cut of the engine 11 is instructed, and to control the closed position of the fuel reform injection valve 35, an opened position of the throttle valve 16, and a closed position of the EGR valve 34, at times including after the control of the main fuel injection valve 21 and fuel reform injection valve 35 to the respective closed positions].

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-052662 A to Sakurai et al. (hereinafter: “Sakurai”).
With respect to claim 1, Sakurai teaches an engine system (apparent from at least Fig. 1) comprising: an engine (1); an intake passage (L1) through which air to be supplied to the engine flows (apparent from at least Fig. 1); a fuel injection valve [normal fuel injection valve (also referred to as usual fuel injection valve or ordinary fuel injection valve)] configured to inject a fuel toward the engine (as discussed by at least ¶ 0029-0031 in view of at least Fig. 1); a first throttle valve (9) disposed in the intake passage and configured to control a flow rate of the air to be supplied to the engine (apparent from at least Fig. 1); a reformer (20) that has a catalyst (23) for cracking the fuel into hydrogen and configured to reform the fuel to generate reformed gas containing hydrogen (apparent from at least Fig. 1 in view of at least ¶ 0027 & 0032); an air flow passage (L2) through which air to be supplied to the reformer flows (apparent from at least Fig. 1); a fuel supply valve (12) configured to supply the fuel to the reformer (apparent from at least Fig. 1); a second throttle valve (11) disposed in the air flow passage and configured to control the flow rate of the air to be supplied to the reformer (apparent from at least Fig. 1); a reformed gas flow passage (L3) through which the reformed gas generated by the reformer flows toward the engine (apparent from at least Fig. 1); a stop instruction member configured to give an instruction of a stop of the engine [for example, as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0030-0031 & 0053-0054, an electronic control unit (ECU) 30, as designed (and without modification), is capable of performing functions to issue an engine stop command for the internal combustion engine 1 (e.g., “give an instruction of a stop of the engine”), such that it is understood that the ECU 30 includes structure and function that is the same as (or is otherwise equivalent to) a “stop instruction member”]; and a control unit configured to control the fuel injection valve, the first throttle valve, the fuel supply valve, and the second throttle valve [for example, as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0029-0031 & 0053-0060, the ECU 30, as designed (and without modification), is capable of performing functions to control each of the normal fuel injection valve, the throttle valve 9, the reforming fuel injection valve 12, and the flow rate adjusting valve 11, such that it is understood that the ECU 30 includes structure and function that is the same as (or is otherwise equivalent to) a “control unit”], wherein, the control unit includes: a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0029-0031 & 0053-0060, the ECU 30, as designed (and without modification), is capable of performing functions to control an opened position of the flow rate adjusting valve 11 and a closed position of the reforming fuel injection valve 12, at times including after the engine stop command for the internal combustion engine 1 is issued, such that it is understood that the ECU 30 includes structure and function that is the same as (or is otherwise equivalent to) a “first controller”; because the fuel supply valve is closed [and] the second throttle valve is opened and the fuel supply valve is opened [and] the second throttle valve is closed are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and a second controller configured to execute a control process in which the fuel injection valve is closed, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0029-0031 & 0053-0060, the ECU 30, as designed (and without modification), is capable of performing functions to control a closed position of the normal fuel injection valve at times including after the engine stop command for the internal combustion engine 1 is issued, such that it is understood that the ECU 30 includes structure and function that is the same as (or is otherwise equivalent to) a “second controller”].

With respect to claim 5, Sakurai teaches the engine system according to claim 1, wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, after the stop instruction member gives the instruction of the stop of the engine, wherein the first controller executes the control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened, after the second controller executes the control process [for example, as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0029-0031 & 0053-0060, the ECU 30, as designed (and without modification), is capable of performing functions to control the closed position of the normal fuel injection valve and the closed position of the reforming fuel injection valve 12, at times including after the engine stop command for the internal combustion engine 1 is issued, and to control the closed position of the reforming fuel injection valve 12, an opened position of the throttle valve 9, and a closed position of the flow rate adjusting valve 11, at times including after the control of the normal fuel injection valve and reforming fuel injection valve 12 to the respective closed positions].

With respect to claim 6, Sakurai teaches the engine system according to claim 5 further comprising a motor (15) configured to start the engine (as depicted by at least Fig. 1 and as discussed by at least ¶ 0030-0031 & 0058-0060), wherein the first controller executes the control process in which the first throttle valve and the second throttle valve are opened and the motor is controlled such that the engine is cranked by a predetermined number of rotations, after the second controller executes the control process (as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0030-0031 & 0057-0060, and as discussed in detail above with respect to claims 1 and 5).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0144337 to Wakao et al. (hereinafter: “Wakao”).
With respect to claim 1, Wakao teaches an engine system (apparent from at least Fig. 10) comprising: an engine (1A); an intake passage (L1) through which air to be supplied to the engine flows (apparent from at least Fig. 10); a fuel injection valve (15x) configured to inject a fuel toward the engine (apparent from at least Fig. 10 in view of at least ¶ 0080); a first throttle valve (12) disposed in the intake passage and configured to control a flow rate of the air to be supplied to the engine (apparent from at least Fig. 10); a reformer (20) that has a catalyst (22) for cracking the fuel into hydrogen and configured to reform the fuel to generate reformed gas containing hydrogen (apparent from at least Figs. 10 in view of at least ¶ 0076); an air flow passage (L2) through which air to be supplied to the reformer flows (apparent from at least Fig. 10); a fuel supply valve (15) configured to supply the fuel to the reformer (apparent from at least Fig. 10 in view of at least ¶ 0078); a second throttle valve (14) disposed in the air flow passage and configured to control the flow rate of the air to be supplied to the reformer (apparent from at least Fig. 10); a reformed gas flow passage (5) through which the reformed gas generated by the reformer flows toward the engine (apparent from at least Fig. 10); a stop instruction member configured to give an instruction of a stop of the engine [as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080, 0126-0129 & 0145-0146, an ECU 50, as designed (and without modification), is capable of performing functions to instruct a stop of the internal combustion engine 1A (e.g., “give an instruction of a stop of the engine”), such that it is understood that the ECU 50 includes structure and function that is the same as (or is otherwise equivalent to) a “stop instruction member”]; and a control unit configured to control the fuel injection valve, the first throttle valve, the fuel supply valve, and the second throttle valve [as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080 & 0126-0135, the ECU 50, as designed (and without modification), is capable of performing functions to control each of the fuel injection device 15x, the electronic throttle 12, the fuel injection device 15, and the flow rate adjusting valve 14, such that it is understood that the ECU 50 includes structure and function that is the same as (or is otherwise equivalent to) a “control unit”], wherein, the control unit includes: a first controller configured to execute a control process in which one of the fuel supply valve and the second throttle valve is closed, and the other one of the fuel supply valve and the second throttle valve is opened, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080 & 0126-0135, the ECU 50, as designed (and without modification), is capable of performing functions to control a closed position of the flow rate adjusting valve 14 and an opened position of the fuel injection device 15, at times including after the stop of the internal combustion engine 1A is instructed, such that it is understood that the ECU 50 includes structure and function that is the same as (or is otherwise equivalent to) a “first controller”; because the fuel supply valve is closed [and] the second throttle valve is opened and the fuel supply valve is opened [and] the second throttle valve is closed are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and a second controller configured to execute a control process in which the fuel injection valve is closed, after the stop instruction member gives the instruction of the stop of the engine [for example, as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080 & 0126-0135, the ECU 50, as designed (and without modification), is capable of performing functions to control a closed position of the fuel injection device 15x at times including after the stop of the internal combustion engine 1A is instructed, such that it is understood that the ECU 50 includes structure and function that is the same as (or is otherwise equivalent to) a “second controller”].

With respect to claim 5, Wakao teaches the engine system according to claim 1, wherein the second controller executes the control process in which the fuel injection valve and the fuel supply valve are closed, after the stop instruction member gives the instruction of the stop of the engine, wherein the first controller executes the control process in which the fuel supply valve is closed and the first throttle valve and the second throttle valve are opened, after the second controller executes the control process [for example, as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080 & 0126-0135, the ECU 50, as designed (and without modification), is capable of performing functions to control the closed position of the fuel injection device 15x and the closed position of the fuel injection device 15, at times including after the stop of the internal combustion engine 1A is instructed, and to control the closed position of the fuel injection device 15, an opened position of the electronic throttle 12, and a closed position of the flow rate adjusting valve 14, at times including after the control of the fuel injection device 15 and fuel injection device 15x to the respective closed positions].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakao in view of U.S. Patent Application Publication 2018/0230959 to Hayashima et al. (hereinafter: “Hayashima”).
With respect to claim 2, Wakao teaches the engine system according to claim 1, wherein the second controller executes the control process in which the fuel injection valve is closed, and the other one of the fuel supply valve and the second throttle valve is closed, after the first controller executes the control process [for example, as depicted by at least Figs. 10, 20 & 21 and as discussed by at least ¶ 0078-0080 & 0126-0135, the ECU 50, as designed (and without modification), is capable of performing functions to control the closed position of the fuel injection device 15x, the closed position of the fuel injection device 15, and a closed position of the flow rate adjusting valve 14, at times including after the control of the flow rate adjusting valve 14 and the fuel injection device 15 to the respective closed and opened positions].
Wakao appears to lack a clear teaching as to whether the second controller executes the control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed, after the first controller executes the control process.
Hayashima teaches a controller (100) that executes a control process in which a fuel injection valve (19) and a throttle valve (33) are closed, after an instruction of a stop of an engine (1) (as depicted by at least Fig. 1 and as discussed by at least ¶ 0003).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine system of Wakao with the teachings of Hayashima, if even necessary, such that the second controller executes the control process in which the fuel injection valve and the first throttle valve are closed, and the other one of the fuel supply valve and the second throttle valve is closed, after the first controller executes the control process, because Hayashima demonstrates that it is a well-known practice in the art to close a throttle valve, in addition to stopping fuel injection, when stopping an engine, such that closing the first throttle valve, in addition to controlling the closed position the fuel injection valve, in Wakao would yield predictable results of a stopped engine when stopping the engine of Wakao.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of U.S. Patent Application Publication No. 2012/0167840 to Miyagawa et al. (hereinafter: “Miyagawa”).
With respect to claim 11, Inuzuka teaches the engine system according to claim 1; however, Inuzuka appears to lack a clear teaching as to whether the engine is an ammonia engine using ammonia as the fuel, as Inuzuka is silent as to what particular fuel(s) are intended to be usable for each of the fuel injection valve and the fuel supply valve.
Miyagawa teaches an engine system (as depicted by at least Fig. 13) including an engine (1) which uses ammonia as a fuel (apparent from at least Fig. 13 in view of at least ¶ 0129-0133 & 0159-0168), such that the engine is definable as an ammonia engine, where the ammonia is supplied to a reformer (51a) such that hydrogen gas is generated by the reformer (apparent from at least Fig. 13 in view of at least ¶ 0129-0133 & 0159-168).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine system of Inuzuka with the teachings of Miyagawa, if even necessary, such that the engine uses ammonia as the fuel because Miyagawa demonstrates that ammonia is a suitable source of catalytic-reformer-generated hydrogen gas and that an internal combustion engine is operable when fueled with both ammonia and hydrogen, such that it is understood that the engine of Inuzuka would be operable using both ammonia and hydrogen generated by reforming the ammonia in substitution for the generic fuel(s) intended to be used by the engine of Inuzuka. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

Subject Matter Not Rejected Over the Prior Art
Claims 3, 4 and 7-10 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747